Citation Nr: 0637568	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  01-07 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for the service-connected diabetes mellitus.  

2.  Entitlement to disability compensation for cirrhosis of 
the liver, to include on the basis of service connection due 
to exposure to herbicides or as secondary to the service-
connected diabetes mellitus, or as pursuant to the provisions 
of 38 U.S.C.A. § 1151.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1966 to 
July 1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO rating decision that 
inter alia denied service connection for cirrhosis of the 
liver and granted service connection for diabetes mellitus 
type II with an initial rating of 20 percent, effective on 
July 9, 2001.  

(A subsequent RO rating decision in August 2004 changed the 
effective date of service connection and initial rating to 
August 29, 1996.)  

Inasmuch as one of the issues on appeal involves a request 
for higher initial rating following the grant of service 
connection, the Board has characterized that issue in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  

In October 2002, the Board undertook further development of 
the case under the provisions of 38 C.F.R. § 19.9(a)(2) 
(2002) and Board procedures then in effect.  

However, the provision of section 19.9 that purported to 
confer upon the Board the jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board but not 
considered by the RO was later held to be invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, in September 2003, the Board remanded these 
matters to the RO via the Appeals Management Center (AMC) for 
further development and readjudication.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Because the veteran served in the Republic of Vietnam 
during the Vietnam era, exposure to herbicides is presumed.  

3.  Since the August 29, 1996, effective date of service 
connection, the service-connected diabetes mellitus has been 
manifested by requirement of restricted diet and either oral 
hypoglycemic agents or insulin.  

4.  At no time since August 29, 1996, has the service-
connected diabetes mellitus been shown to require the veteran 
to restrict his activities.  

5.  The veteran is not shown to have manifested cirrhosis of 
the liver in service or for many years thereafter.  

6.  The currently demonstrated cirrhosis of the liver is not 
shown to be due to herbicide exposure or any other event or 
incident of the veteran's period of military service.  

7.  The veteran's cirrhosis of the liver is not shown to have 
been caused or aggravated by drugs administered by VA for 
treatment of his service-connected diabetes mellitus.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected diabetes 
mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.20, 4.120, Diagnostic Code 7913 (2006).  

2.  The criteria for compensation for the veteran's 
disability manifested by cirrhosis of the liver under the 
provisions of 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. 
§§ 1101, 1131, 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309, 3.310(a), 3.313, 3.361, 3.800 
(2006).  

3.  The veteran's disability manifested by cirrhosis of the 
liver is due to disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred therein or due to the exposure to Agent Orange; nor 
is it proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1131, 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 
3.310(a), 3.313, 3.361, 3.800 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

In March 2001, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service connection, the evidence must show 
three things: (1) an injury in military service, or a disease 
that began in or was made worse during military service, or 
an event in service causing injury or disease; (2) a current 
physical or mental disability, and (3) a relationship between 
the current disability and an injury, disease, or event in 
service.  Thereafter, the veteran was afforded an opportunity 
to respond prior to the issue of the July 2001 rating 
decision on appeal.  

The issue of entitlement to increased initial rating is a 
"downstream" issue and the appellant was accordingly not 
advised of the elements prior to the rating decision on 
appeal.  However, in May 2004 the AMC sent the veteran a 
letter advising him that to establish entitlement to an 
increased evaluation for a service-connected disability, the 
evidence must show that the disability had become worse.  The 
veteran was afforded an opportunity to respond prior to the 
issue of the SSOC in August 2004.  
 
The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection and for increased 
rating, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The May 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The letter specifically advised the veteran, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If the evidence is in your 
possession, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since one of the issues on appeal is a 
"downstream" issue.   

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the May 2004 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in the prior notice letters, the veteran was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before the file was returned 
to the Board.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and the 
RO has not notified the veteran of the criteria for degree of 
disability or effective date of rating.  However, on these 
facts, the RO's omission is harmless: the Board's decision 
denies service connection for cirrhosis of the liver, so no 
degree of disability or effective date for that disability is 
being assigned.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  


As regards the claim for increased initial rating on appeal, 
the Board finds that this was accomplished in the SOC of 
September 2001 and the SSOC of November 2005; this suffices 
for Dingess.  

In regard to effective date, the rating decision in August 
2004 explained that an earlier effective date for service 
connection for diabetes mellitus was being granted based on 
special VA regulations implemented in response to the Final 
Stipulation and Order in Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989).  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for service 
connection or a claim for increased initial rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with either of the claims 
on appeal.  

The veteran's service medical records, and extensive post-
service VA and private medical records, have been associated 
with the claims file.  Neither the veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the claims are adjudicated.  The veteran has 
been afforded appropriate VA medical examinations in support 
of his claims.  

The veteran has also been advised of his entitlement to 
testify personally before the RO and/or before the Board in 
regard to the claims on appeal, but he has not chosen to 
participate in such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increased 
initial rating for diabetes mellitus and service connection 
for cirrhosis of the liver.  


II.  Analysis

A.  Initial Evaluation for Diabetes Mellitus Type II

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The rating for the veteran's disability has been assigned 
under 38 C.F.R. § 4.120, Diagnostic Code (DC) 7913 (2005).  
The rating criteria for DC 7913 are as follows.  A rating of 
10 percent may be assigned for diabetes that is manageable by 
restricted diet only.  

A rating of 20 percent may be assigned for diabetes requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet.  

A rating of 40 percent may be assigned for diabetes requiring 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities).  

A rating of 60 percent may be assigned for diabetes requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  

A rating of 100 percent may be assigned for diabetes 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

Per the rating criteria of DC 7913, compensable complications 
of diabetes are rated separately unless they are part of the 
criteria used to support a 100 percent evaluation, while 
noncompensable complications are considered part of the 
diabetic process.  See 38 C.F.R. § 4.120, DC 7913, Note (1).  

In this case, the Board notes that the veteran has secondary 
service connection, separately evaluated, for peripheral 
diabetic neuropathy of the left foot, rated as 10 percent 
disabling effective August 20, 2005, and for impotence (not 
compensable, but awarded special monthly compensation for 
loss of a creative organ).  

Given the nature of the claims for higher ratings, the Board 
has considered the appellant's symptoms from the effective 
date of service connection (August 29, 1996) to the present.  

As noted hereinbelow, the additional symptoms satisfying the 
criteria for the next higher (40 percent) rating (requirement 
for regulation of activities) are not shown during this 
period.  

The file contains extensive treatment records from VA medical 
providers (Greenville VA Outpatient Clinic, Columbia VA 
Medical Center, Asheville VA Medical Center) and non-VA 
medical providers (Carolina Medical Center, Carolina Center 
for Liver Disease, Mary Black Hospital, Foothills Family 
Medical Center, Carolinas Healthcare System, Dr R.R., and Dr 
J.P. ), showing generally that the veteran required oral 
hypoglycemic agents for diabetes control until April 2001, 
and required insulin thereafter.  He was also advised to 
watch his diet, although that advice was apparently geared 
toward reducing the veteran's obesity rather than directly 
toward controlling diabetes.  

There is, however, no indication that the veteran was ever 
advised to restrict his activities as part of his medical 
treatment for the diabetes mellitus, and in fact he was 
consistently encouraged to exercise more rather than less.  
 
The veteran had a VA examination in August 2005 during which 
the examiner noted that the veteran had been diagnosed with 
diabetes in 1995 but had not been specifically hospitalized 
for diabetes mellitus.  

The veteran reported one incident of hypoglycemia after his 
liver transplant, but no ketoacidosis, cerebrovascular 
incident of heart disease attributable to diabetes mellitus, 
or diabetic retinopathy.  The veteran denied being on a 
calorie-restricted diet.  

The veteran complained of paresthesias in both legs, leg 
pain, occasional erectile dysfunction, and disequilibrium; 
when asked about restriction of activities, the veteran 
stated that he was unable to walk due to leg pain.  

On examination, the veteran was noted to have decreased 
sensation in the left foot and pitting edema of the right leg 
secondary to deep vein thrombosis.  The examiner diagnosed 
diabetes mellitus with peripheral neuropathy.  

(Subsequently, in a November 2005 rating decision, the RO 
granted separate secondary service connection for diabetic 
neuropathy of the left foot, and also granted monthly 
compensation for loss of a creative organ.).  

Based on the evidence, the Board finds the criteria for an 
initial rating higher than 20 percent must be denied.  

There is no medical or objective lay evidence showing that 
the veteran has ever had to restrict his activities due to 
his diabetes mellitus, as required for the next higher (40 
percent) rating.  

The Board notes at this point that the veteran has been 
advised of the rating criteria, but has not presented any 
evidence showing that he was ever advised to restrict his 
activities due to his diabetes mellitus.  

The Board accordingly finds that the claim for an initial 
rating for type 2 diabetes mellitus in excess of 40 percent 
from January 30, 2001, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


B.  Service Connection for Cirrhosis of the Liver

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

The veteran has advanced three alternative theories of 
causation for his cirrhosis.  

First, he contends that his liver condition is directly due 
to exposure to herbicides in the Republic of Vietnam.  

Second, he asserts that his liver condition is due to or 
aggravated by the effects of the drug Rezulin (generic name 
troglitazone) that he was give to treat his service-connected 
diabetes mellitus, and that he is accordingly entitled to 
service connection on a secondary basis.  

Third, he asserts entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 because the drug, Rezulin, 
was prescribed by VA.  

The Board will consider the merits of the three theories 
advanced by the veteran, in turn.  


Herbicide Exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  The appellant's service record shows 
that he served in the Republic of Vietnam during the Vietnam 
era; accordingly, exposure to herbicides is presumed.  

If a veteran was exposed to a herbicide agent during active 
service, cirrhosis of the liver shall be service-connected, 
even though there is no record of such disease during 
service, provided that the disease became manifest to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 C.F.R. §§ 3.307(a)(6).  

However, the veteran was not diagnosed with cirrhosis of the 
liver until December 1999, more than 20 years after his 
discharge from service.  Accordingly, even though exposure to 
herbicides is presumed, presumptive service connection for 
cirrhosis of the liver cannot be granted.  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  In this 
case, however, these provisions likewise provide no basis for 
a grant of service connection for cirrhosis of the liver 
since there is no medical evidence whatsoever of a causal 
relationship between the veteran's cirrhosis of the liver and 
exposure to herbicides.  

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

As noted, more than 20 years passed between the veteran's 
discharge from service and the diagnosis of cirrhosis of the 
liver, and the Board finds that this passage of years 
constitutes actual evidence against direct service 
connection.  

The Board emphasizes that a veteran seeking disability 
benefits must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Since in this case there is no medical evidence of nexus 
between the veteran's cirrhosis of the liver and any incident 
of military service, to include herbicide exposure, the Board 
finds that the criteria for direct service connection are not 
met.   


Secondary service connection  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.  Wallin, supra.  

In this case, the record contains medical evidence of 
cirrhosis of the liver and documentation of a service-
connected disability of diabetes mellitus.  However, there is 
no medical evidence whatsoever showing that the service-
connected diabetes mellitus, or treatment for the diabetes 
mellitus, either caused or aggravated the veteran's 
cirrhosis.  

The Board has reviewed the medical treatment records 
regarding the veteran's liver condition, before and after his 
liver transplant in August 2003.  

The medical opinion regarding the etiology of the veteran's 
liver failure is unclear; various medical opinions include 
previous alcohol abuse, non-alcoholic steatohepatitis (NASH), 
cryptogenic cirrhosis, and infectious hepatitis (although the 
infectious hepatitis was subsequently disproved).   

However, there is no medical opinion whatsoever attributing 
the onset of the veteran's liver disorder to his service-
connected diabetes mellitus or treatment for diabetes 
mellitus.  

There is also no indication in the medical treatment records 
that the service-connected diabetes mellitus aggravated the 
nonservice-connected liver disorder.  The file contains a 
December 2001 treatment note by Dr. J.W.P. asserting that the 
veteran's medications for liver failure had a large effect on 
his diabetes control, and post-transplant notes show that the 
veteran's liver transplant resulted in reduced requirement 
for insulin.  

The medical evidence as such tends to show that the veteran's 
liver condition has had an aggravating effect on his service-
connected diabetes mellitus, but does not show the reverse.  
The Board notes that additional disability is not compensable 
when a service-connected disability is aggravated by a 
nonservice-connected disability. Johnston v. Brown, 10 Vet. 
App. 80, 86 (1997).  

Based on the evidence above, the Board finds that the 
criteria for secondary service connection for cirrhosis of 
the liver are not met.  


Compensation under the provisions of 38 U.S.C.A. § 1151

Under the provisions of 38 U.S.C.A. § 1151, disability 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  A "qualifying 
disability" is one that is not the result of the veteran's 
willful misconduct, and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a).  

To establish causation for a claim under 38 U.S.C.A. § 1151, 
the evidence must show that the medical treatment provided by 
VA resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment, and that 
the veteran has an additional disability, does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the veteran's disability (as 
explained in 38 C.F.R. § 3.361( c)); and that VA (i) failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
medical treatment without the veteran's, or in appropriate 
cases the veteran's representative's, informed consent.  
38 C.F.R. § 3.361(d)(1).  

The Board notes at this point that the veteran has provided 
documentation that the manufacturer of Rezulin offered him a 
large monetary settlement in a class-action lawsuit; the 
veteran advances this settlement offer as evidence that the 
Rezulin caused his cirrhosis.  The Board also notes that 
Rezulin has been withdrawn from distribution.  

However, there is no indication that any medical provider has 
been found to be careless or negligent in prescribing 
Rezulin, and the Board finds that the settlement offer, 
alone, cannot constitute a showing of carelessness or 
negligence on the part of VA in prescribing that drug to the 
veteran.  

The veteran had a VA examination in August 2005 when the 
examiner addressed the assertions that the cirrhosis of the 
liver was due to the administration of Rezulin as prescribed 
by a VA physician.  The examiner noted that the veteran's 
treating physicians had advanced a number of theories of 
causation over the years, including past alcohol abuse and 
steatohepatitis, but that no medical providers had ever 
attributed the veteran's cirrhosis to the administration of 
Rezulin.  

When the examiner asked the veteran who specifically had told 
him that his cirrhosis was secondary to Rezulin, the veteran 
replied that "[his] lawyer did."  The examiner stated a 
medical opinion, based on review of the file, that it was 
less likely than not that the veteran's cirrhosis resulted 
from taking the Rezulin prescribed by VA for treatment of 
service-connected diabetes mellitus.  

The Board is free to assess medical evidence and is not 
obligated to accept a physician's opinion.  Wilson v. 
Derwinski, 2 Vet. App 614 (1992).  However, the findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  

In this case, there is no competent evidence that would tend 
to contradict the opinion of the VA examiner, and the Board 
accordingly finds that the medical evidence weighs against 
entitlement to compensation as due to medical treatment 
provided by VA.  

In addition to the medical evidence cited hereinabove, the 
Board has also considered the arguments of the veteran and 
his wife to the effect that the veteran's liver disorder was 
due to the effects of medication provided to the veteran for 
control of his service-connected diabetes mellitus.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, 
the veteran's wife is competent to provide an eyewitness 
account of the veteran's visible symptoms; see Espiritu v. 
Derwinski, 2 Vet. App. 492. 494-5 (1992).  

However, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In this case, competent and uncontroverted medical opinion 
states that it is less likely than not that the veteran's 
cirrhosis was due to medications prescribed by VA to control 
the service-connected diabetes mellitus, and the Board 
accordingly finds that the criteria for compensation under 
the provisions of 38 U.S.C.A. § 1151 are not met.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 55.  In 
this case, the evidence preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  




ORDER

An initial rating in excess of 20 percent for the service-
connected diabetes mellitus is denied.  

Disability compensation for cirrhosis of the liver, to 
include on the basis of service connection due to exposure to 
herbicides or as secondary to the service-connected diabetes 
mellitus, or as pursuant to the provisions of 38 U.S.C.A. 
§ 1151 is denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


